Execution Version














NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Performance-Based Restricted Stock Units Agreement


This Performance-Based Restricted Stock Units Agreement (the “Agreement”), which
includes the attached “Terms and Conditions of Performance-Based Restricted
Stock Units” (the “Terms and Conditions”) and the attached Exhibit A captioned
“Performance Goals and Vesting of Performance-Based Restricted Stock Units”,
confirms the grant on _______________ (the “Grant Date”) by NEW JERSEY RESOURCES
CORPORATION, a New Jersey corporation (the “Company”), to                     
(“Employee”), under Sections 6(e), 6(i) and 7 of the 2017 Stock Award and
Incentive Plan (the “Plan”), of Performance-Based Restricted Stock Units (the
“Performance-Based Restricted Stock Units”), including rights to dividends paid
on the Performance-Based Restricted Stock Units as specified herein, as follows:


Number of Performance-Based Restricted Stock Units Granted:
        



Performance-Based Restricted Stock Units are Forfeitable: The Performance-Based
Restricted Stock Units are forfeitable until they vest and become
non-forfeitable as specified herein.


How Performance-Based Restricted Stock Units Vest: The Performance-Based
Restricted Stock Units, if not previously forfeited, (i) will be earned if and
to the extent that the Performance Goal defined on Exhibit A to this Agreement
for the Company’s fiscal year ended September 30, 2018 is achieved, and (ii)
will vest and become non-forfeitable as to one-third (1/3) of the
Performance-Based Restricted Stock Units earned (rounded down to the nearest
whole share) on the last day of each of the Company’s fiscal years ended
September 30, 2018 and September 30, 2019 and as to the remaining
Performance-Based Restricted Stock Units earned on the last day of the Company’s
fiscal year ended September 30, 2020 (each a “Stated Vesting Date”), provided in
each case the Employee continues to be employed by the Company or a Subsidiary
from the Grant Date through the Stated Vesting Date that applies to the
applicable tranche of Performance-Based Restricted Stock Units, and the
Committee certifies achievement of the Performance Goal for the 2018 fiscal year
within sixty (60) days after the end of the 2018 fiscal year. In that event, all
earned and vested Performance-Based Restricted Stock Units will be settled
within 60 days after the Stated Vesting Date that applies to the applicable
tranche of Performance-Based Restricted Stock Units. In addition, if not
previously forfeited, upon a Change in Control prior to the Stated Vesting Date
that applies to the applicable tranche of Performance-Based Restricted Stock
Units, the earned Performance-Based Restricted Stock Units (or the number of
Performance-Based Restricted Stock Units set forth above if the Change in
Control occurs in the Company’s fiscal year ended September 30, 2018) will vest
and become non-forfeitable in full and will be settled within 60 days
thereafter, provided the Employee continues to be employed by the Company or a
Subsidiary from the Grant Date until the Change in Control, if no provision is
made for the continuance, assumption or substitution of the Performance-Based
Restricted Stock Units by the Company or its successor in connection with the
Change in Control. If provision is made for the continuance, assumption or


1    

--------------------------------------------------------------------------------




substitution of the Performance-Based Restricted Stock Units by the Company or
its successor in connection with such a Change in Control, the earned
Performance-Based Restricted Stock Units (or the number of the Performance-Based
Restricted Stock Units set forth above if the Change in Control occurs in the
Company’s fiscal year ended September 30, 2018) will remain outstanding after
the Change in Control occurs and will become vested as of the Stated Vesting
Date that applies to the applicable tranche of Performance-Based Restricted
Stock Units and be settled within 60 days thereafter, provided in each case the
Employee continues to be employed by the Company or a Subsidiary from the Grant
Date through such Stated Vesting Date. If the Performance Goal for the Company’s
2018 fiscal year is not met (and there is no Change in Control during such 2018
fiscal year), the unearned Performance-Based Restricted Stock Units will be
immediately forfeited. In addition, if not previously forfeited, the earned
Performance-Based Restricted Stock Units (or the number of Performance-Based
Restricted Stock Units if the Change in Control occurs in the Company’s fiscal
year ended September 30, 2018) will vest and become non-forfeitable in
connection with Employee’s Termination of Employment prior to the Stated Vesting
Date that applies to the applicable tranche of Performance-Based Restricted
Stock Units to the extent provided in Section 4 of the attached Terms and
Conditions and settled in accordance with Section 6(a) hereof. If Employee has a
Termination of Employment prior to the Stated Vesting Date that applies to the
applicable tranche of Performance-Based Restricted Stock Units and the earned
Performance-Based Restricted Stock Units (or the number of Performance-Based
Restricted Stock Units set forth above if the Change in Control occurs in the
fiscal year ended September 30, 2018) do not vest to the extent provided in
Section 4 of the attached Terms and Conditions, the unvested Performance-Based
Restricted Stock Units will be immediately forfeited. If Employee has a
Termination of Employment prior to the Stated Vesting Date that applies to the
applicable tranche of Performance-Based Restricted Stock Units and the
Performance-Based Restricted Stock Units are not yet earned at that time, the
Performance-Based Restricted Stock Units that have not yet been earned will vest
and become non-forfeitable in connection with Employee’s Termination of
Employment to the extent provided in Section 4 of the attached Terms and
Conditions and will be earned if and to the extent that the Performance Goal
defined in Exhibit A to this Agreement for the Company’s fiscal year ended
September 30, 2018 is achieved or there is a Change in Control in the Company’s
fiscal year ended September 30, 2018, and settled in accordance with Section
6(a) hereof, and any such Performance-Based Restricted Stock Units not vested as
of the date of Employee’s Termination of Employment will be immediately
forfeited. Forfeited Performance-Based Restricted Stock Units cease to be
outstanding and shall be forfeited and reacquired by the Company.


Performance Goals: The Performance Goals upon which the Performance-Based
Restricted Stock Units may become earned and eligible to become vested and
non-forfeitable, subject to Employee’s continued employment with the Company or
a Subsidiary or as otherwise set forth herein, shall be as specified in
Exhibit A hereto.


Further Conditions to Settlement: Notwithstanding any other provision of this
Agreement, except as otherwise set forth below, the Company’s obligation to
settle the Performance-Based Restricted Stock Units and Employee’s right to
distribution of the Performance-Based Restricted Stock Units will be forfeited


2    

--------------------------------------------------------------------------------




immediately upon the occurrence of any one or more of the following events
(defined terms are attached hereto as Exhibit B):


(a)    Competitive Employment. In the event that Employee, prior to full
settlement of the Performance-Based Restricted Stock Units and within the
Restricted Territory, directly or indirectly, whether on Employee’s own behalf
or on behalf of any other person or entity, performs services of the type which
are the same as or similar to those conducted, authorized, offered or provided
by Employee to the Company within the last 24 months, and which support business
activities which compete with the Business of the Company.


(b)    Recruitment of Company Employees and Contractors. In the event that
Employee, prior to full settlement of the Performance-Based Restricted Stock
Units, directly or indirectly, whether on Employee’s own behalf or on behalf of
any other person or entity, solicits or induces any employee or independent
contractor of the Company with whom Employee had Material Contact to terminate
or lessen such employment or contract with the Company.


(c)    Solicitation of Company Customers. In the event that Employee, prior to
full settlement of the Performance-Based Restricted Stock Units, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, solicits any actual or prospective customers of the Company with whom
Employee had Material Contact for the purpose of selling any products or
services which compete with the Business of the Company.


(d)    Solicitation of Company Vendors. In the event that Employee, prior to
full settlement of the Performance-Based Restricted Stock Units, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, solicits any actual or prospective vendor of the Company with whom
Employee had Material Contact for the purpose of purchasing products or services
to support business activities which compete with the Business of the Company.


(e)    Breach of Confidentiality. In the event that Employee, at any time prior
to full settlement of the Performance-Based Restricted Stock Units, directly or
indirectly, divulges or makes use of any Confidential Information of the Company
other than in the performance of Employee’s duties for the Company. This
provision does not limit the remedies available to the Company under common or
statutory law as to trade secrets or other forms of confidential information,
which may impose longer duties of non-disclosure and provide for injunctive
relief and damages.


(f)    Return of Property and Information. In the event that prior to full
settlement of the Performance-Based Restricted Stock Units Employee fails to
return all of the Company’s property and information (whether confidential or
not) within Employee’s possession or control within seven (7) calendar days
following the termination or resignation of Employee from employment with the
Company. Such property and information includes, but is not limited to, the
original and any copy (regardless of the manner in which it is recorded) of all
information provided by the Company to Employee or which Employee has developed
or collected in the scope of Employee’s employment with the Company, as well as
all Company-issued equipment, supplies, accessories,


3    

--------------------------------------------------------------------------------




vehicles, keys, instruments, tools, devices, computers, cell phones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers. Upon
request by the Company, Employee shall certify in writing that Employee has
complied with this provision, and has permanently deleted all Company
information from any computers or other electronic storage devices or media
owned by Employee. Employee may only retain information relating to the
Employee’s benefit plans and compensation to the extent needed to prepare
Employee’s tax returns.


(g)    Disparagement. In the event that prior to full settlement of the
Performance-Based Restricted Stock Units Employee makes any statements, either
verbally or in writing, that are disparaging with regard to the Company or any
of its subsidiaries or their respective executives and Board members.


(h)    Failure to Provide Information. In the event that prior to full
settlement of the Performance-Based Restricted Stock Units Employee fails to
promptly and fully respond to requests for information from the Company
regarding Employee’s compliance with any of the foregoing conditions.


If it is determined by the Leadership Development and Compensation Committee of
the Company’s Board of Directors, in its sole discretion, that any of the
foregoing events have occurred prior to full settlement of the Performance-Based
Restricted Stock Units, any unpaid portion of the Performance-Based Restricted
Stock Units will be forfeited without any compensation therefor, provided,
however, that none of the foregoing conditions shall restrict any Employee who
is a lawyer from practicing law. To the extent any such condition would restrict
any Employee who is a lawyer from practicing law or would penalize the Employee
for practicing law, such condition shall not be effective and the Leadership
Development and Compensation Committee may not forfeit any of the
Performance-Based Restricted Stock Units on account therefor.


Dividend Rights: Dividends paid on shares of stock covered under the
Performance-Based Restricted Stock Units shall be automatically reinvested in
additional Performance-Based Restricted Stock Units which shall be subject to
the same terms as the Performance-Based Restricted Stock Units to which the
dividends relate, as specified in Section 5 of the Terms and Conditions of
Performance-Based Restricted Stock Units.


The Performance-Based Restricted Stock Units are subject to the terms and
conditions of the Plan and this Agreement, including the Terms and Conditions of
Performance-Based Restricted Stock Units attached hereto and deemed a part
hereof. The number of Performance-Based Restricted Stock Units and the kind of
shares of Stock and the other terms and conditions of the Performance-Based
Restricted Stock Units are subject to adjustment in accordance with Section 5 of
the attached Terms and Conditions and Section 11(c) of the Plan.


Employee acknowledges and agrees that (i) the Performance-Based Restricted Stock
Units are nontransferable, except as provided in Section 3 of the attached Terms
and Conditions and Section 11(b) of the Plan, (ii) the Performance-Based
Restricted Stock Units are subject to forfeiture in the event (A) of the
Company’s failure to achieve the applicable Performance Goal or undergo a Change
in Control or (B) of Employee’s Termination of Employment in certain
circumstances prior to a Stated Vesting Date, as specified in Section 4 of the
attached Terms and Conditions, (iii) the foregoing conditions shall apply to the
Performance-Based Restricted Stock


4    

--------------------------------------------------------------------------------




Units prior to settlement and (iv) sales and other transfers of shares of Stock
will be subject to any Company policy regulating trading by employees and the
transfer restrictions set forth in Section 3 of the attached Terms and
Conditions.


Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.
IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.


NEW JERSEY RESOURCES CORPORATION




By:_____________________
[NAME]
[Title]






                            
________________________
[NAME]
[Title]


5    

--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


The following Terms and Conditions apply to the Performance-Based Restricted
Stock Units granted to Employee by NEW JERSEY RESOURCES CORPORATION (the
“Company”) and to any additional Performance-Based Restricted Stock Units
resulting from dividends paid on shares of Stock underlying the
Performance-Based Restricted Stock Units (as defined below), if any, as
specified in the Performance-Based Restricted Stock Units Agreement (of which
these Terms and Conditions form a part). Certain terms of the Performance-Based
Restricted Stock Units, including the number of Performance-Based Restricted
Stock Units granted and vesting terms and date(s), are set forth on the cover
page hereto and Exhibit A, which are an integral part of this Agreement.


1. General. The Performance-Based Restricted Stock Units are granted to Employee
under the Company’s 2017 Stock Award and Incentive Plan (the “Plan”), a copy of
which has been previously delivered to Employee and/or is available upon request
to the Human Resources Department. All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein. Capitalized
terms used in this Agreement but not defined herein shall have the same meanings
as in the Plan. If there is any conflict between the provisions of this document
and mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of Performance-Based Restricted Stock Units, Employee agrees
to be bound by all of the terms and provisions of the Plan (as presently in
effect or later amended), the rules and regulations under the Plan adopted from
time to time, and the decisions and determinations of the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the “Committee”)
made from time to time with respect to the Plan or this Agreement.


2.  Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Performance-Based Restricted
Stock Units then credited to Employee hereunder as a result of such grant of
Performance-Based Restricted Stock Units and any crediting of additional
Performance-Based Restricted Stock Units to Employee pursuant to dividends paid
on shares of Stock under Section 5 hereof (“Dividend Equivalents”).


3.  Nontransferability.


(a) Until the Performance-Based Restricted Stock Units become vested in
accordance with the terms of this Agreement, Employee may not transfer
Performance-Based Restricted Stock Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 11(b) of the Plan. This restriction on transfer
precludes any sale, assignment, pledge or other encumbrance or disposition of
the Performance Share Units (except for forfeitures to the Company).


(b) Any transfer in violation of this Section 3 will be void and of no effect.


4.  Termination of Employment. The following provisions will govern the earning,
vesting and forfeiture of the Performance-Based Restricted Stock Units that are
outstanding at the time of Employee’s Termination of Employment (as defined
below) (i) by the Company without Cause (as defined below) or by the Employee
for Good Reason (as defined below), in either case during the CIC Protection
Period (as defined below), or (ii) due to death, Disability (as defined below)
or Retirement (as defined below), unless otherwise determined by the Committee
(subject to Section 8(e) hereof):




6    

--------------------------------------------------------------------------------




(a) Termination by the Company or by Employee in Certain Events. In the event of
Employee’s Termination of Employment prior to the Stated Vesting Date that
applies to the applicable tranche of Performance-Based Restricted Stock Units by
the Company without Cause within the CIC Protection Period and other than for
Disability or Retirement, or by Employee for Good Reason within the CIC
Protection Period, the outstanding Performance-Based Restricted Stock Units will
be vested with respect to no less than a Pro Rata Portion (as defined below) of
the Performance-Based Restricted Stock Units, to the extent earned previously
(upon a Change in Control where provision is made for the continuance,
assumption or substitution of the Performance-Based Restricted Stock Units by
the Company or its successor upon the Change in Control or otherwise), to the
extent not vested previously, and such earned and vested Performance-Based
Restricted Stock Units will be settled in accordance with Section 6(a) hereof.
In the event of Employee’s Termination of Employment prior to the Stated Vesting
Date that applies to the applicable tranche of Performance-Based Restricted
Stock Units (i) by the Company for any reason other than Disability or
Retirement prior to or after the CIC Protection Period, (iii) by Employee (other
than for Good Reason within the CIC Protection Period or upon Retirement) or
(iv) by Employee (other than on Retirement) prior to or after the CIC Protection
Period, the then-outstanding Performance-Based Restricted Stock Units not earned
and vested at the date of Employee’s Termination of Employment will be
immediately forfeited.


(b) Death, Disability or Retirement. In the event of Employee’s Termination of
Employment prior to September 30, 2018 and a Change in Control due to Employee’s
death, Disability or Retirement, the outstanding Performance-Based Restricted
Stock Units will be vested with respect to no less than a Pro Rata Portion of
the Performance-Based Restricted Stock Units that has not become earned
previously, to the extent not previously vested, and such vested
Performance-Based Restricted Stock Units will continue to be subject to the
Performance Goal and will be eligible to be earned if and to the extent that the
Performance Goal is achieved or there is a Change in Control prior to September
30, 2018 and settled in accordance with Section 6(a) hereof. In the event of
Employee’s Termination of Employment after September 30, 2018 or a Change in
Control that occurs in the Company’s fiscal year ended September 30, 2018 due to
Employee’s death, Disability or Retirement, the outstanding Performance Share
Units will be vested with respect to no less than a Pro Rata Portion of the
Performance-Based Restricted Stock Units, to the extent earned previously, to
the extent not vested previously, and such earned and vested Performance-Based
Restricted Stock Units will be settled in accordance with Section 6(a) hereof.
Any portion of the then-outstanding Performance-Based Restricted Stock Units not
vested at or before the date of Employee’s Termination of Employment will be
forfeited.


(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i) “Cause” has the same definition as under any employment or similar agreement
between the Company and Employee or, if no such agreement exists or if such
agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.




7    

--------------------------------------------------------------------------------




(ii) “CIC Protection Period” means the two-year period beginning on the date of
a Change in Control and ending on the day before the second annual anniversary
of the date of the Change in Control.


(iii) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.


(iv) “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such term, Good Reason
shall not apply to the Employee for purposes of this Agreement.


(v) "Pro Rata Portion" means, for each tranche of Performance-Based Restricted
Stock Units, a fraction, the numerator of which is the number of days that have
elapsed from the first day of the Company’s fiscal year which includes the Grant
Date to the date of Employee's Termination of Employment and the denominator of
which is the number of days from the first day of the Company’s fiscal year
which includes the Grant Date to the Stated Vesting Date for that tranche. A
"tranche" is that portion of the Performance-Based Restricted Stock Units that
have a unique Stated Vesting Date.


(vii) “Retirement” means the Employee attains age 65, or age 55 with 20 or more
years of service.


(viii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or a Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(ix) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary and is not serving
as a non-employee director of the Company or a Subsidiary.


(e) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause, the portion of the then-outstanding
Performance-Based Restricted Stock Units not earned and vested prior to such
time will be forfeited immediately upon notice to Employee that the Company will
terminate the Employee’s employment for Cause.




8    

--------------------------------------------------------------------------------




5.  Dividend Equivalents and Adjustments.


(a) Dividend Equivalents. Dividend Equivalents will be credited on
Performance-Based Restricted Stock Units (other than Performance-Based
Restricted Stock Units that, at the relevant record date, previously has vested
or been forfeited) and deemed reinvested in additional shares of
Performance-Based Restricted Stock Units. Dividend Equivalents will be credited
as follows, except that the Company may vary the manner of crediting (for
example, by crediting cash dividend equivalents rather than additional
Performance-Based Restricted Stock Units) for administrative convenience:


(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance-Based
Restricted Stock Units shall be credited to Employee as of the payment date of
such cash dividend or distribution (or settled as of the payment date of such
cash dividend or distribution if the Performance-Based Restricted Stock Units
are to be settled before the payment date) equal to the number of outstanding
Performance-Based Restricted Stock Units as of the relevant record date
multiplied by the amount of cash paid per share of Stock in such dividend or
distribution divided by the Fair Market Value of a share of Stock at the payment
date for such dividend or distribution (rounded down to the nearest whole
share).


(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional shares of Performance-Based Restricted Stock
Units shall be credited to Employee as of the payment date of such cash dividend
or distribution (or settled as of the payment date of such cash dividend or
distribution if the Performance-Based Restricted Stock Units are to be settled
before the payment date) equal to the number of shares of Performance-Based
Restricted Stock Units credited to the Employee as of the record date for such
dividend or distribution multiplied by the fair market value of such property
actually paid as a dividend or distribution on each outstanding share of Stock
at such payment date, divided by the Fair Market Value of a share of Stock at
such payment date for such dividend or distribution (rounded down to the nearest
whole share).


(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
shares of Performance-Based Restricted Stock Units shall be credited to Employee
as of the payment date for such dividend or distribution or forward split (or
settled as of the payment date of such cash dividend or distribution if the
Performance-Based Restricted Stock Units are to be settled before the payment
date) equal to the number of shares of Performance-Based Restricted Stock Units
credited to the Employee as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Stock actually paid as
a dividend or distribution or issued in such split in respect of each
outstanding share of Stock (rounded down to the nearest whole share)


(b) Adjustments. The number of shares of Performance-Based Restricted Stock
Units credited to Employee shall be appropriately adjusted in order to prevent
dilution or enlargement of Employee’s rights with respect to Performance-Based
Restricted Stock Units or to reflect any changes in the number of outstanding
shares of Stock resulting from any event referred to in Section 11(c) of the
Plan, taking into account any Performance-Based Restricted Stock Units credited
to Employee in connection with such event under Section 5 hereof. In furtherance
of the foregoing, in the event of an equity restructuring, as defined in FAS
123R, which affects the shares of Stock, Employee shall have a legal right to an
adjustment to Employee’s Performance-Based Restricted Stock Units which shall
preserve without enlarging the value of the Performance-Based Restricted Stock
Units, with the manner of such adjustment to be determined by the Committee in
its discretion.


9    

--------------------------------------------------------------------------------






(c) Risk of Forfeiture and Delivery of Performance-Based Restricted Stock Units
Resulting from Dividend Equivalents and Adjustments. Performance-Based
Restricted Stock Units which directly or indirectly results from Dividend
Equivalents on or adjustments to Performance-Based Restricted Stock Units
granted hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Performance-Based Restricted Stock Units to
which the Dividend Equivalents or adjustments relate and will be subject to the
same terms as such granted Performance-Based Restricted Stock Units (unless the
Performance-Based Restricted Stock Units are to be settled prior to the payment
date of the Dividend Equivalents or adjustments, in which case the Dividend
Equivalents or the date of such adjustments will be settled at the payment date
of the dividends or the date of such adjustments (and in no event later than 60
days after the Performance-Based Restricted Stock Units otherwise are to be
settled)).


6.  Settlement and Deferral.


(a) Settlement Date. Except as otherwise set forth above under “Further
Conditions to Settlement,” Performance-Based Restricted Stock Units granted
hereunder that have become earned and vested, together with Performance-Based
Restricted Stock Units credited as a result of Dividend Equivalents with respect
thereto, to the extent earned and vested, shall be settled by delivery of one
share of Stock for each Performance-Based Restricted Stock Unit being settled at
the time specified herein. Settlement of earned and vested Performance-Based
Restricted Stock Units granted hereunder shall occur at the Stated Vesting Date
(with shares to be delivered within 60 days after the Stated Vesting Date);
provided, however, that settlement of earned and vested Performance-Based
Restricted Stock Units shall occur within 60 days after a Change in Control if
no provision is made for the continuance, assumption or substitution of the
Performance-Based Restricted Stock Units by the Company or its successor in
connection with the Change in Control; and provided further, that settlement
shall be deferred if so elected by Employee in accordance with Section 6(b)
hereof subject to Section 6(c) hereof. Settlement of Performance-Based
Restricted Stock Units which directly or indirectly result from Dividend
Equivalents on Performance-Based Restricted Stock Units granted hereunder
generally shall occur at the time of settlement of the related Performance-Based
Restricted Stock Units except as otherwise described above.


(b) Elective Deferral. The Committee may determine to permit Employee to elect
to defer settlement (or redefer) if such election would be permissible under
Section 11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any such deferral election shall be made
only while Employee remains employed and at a time permitted under Code Section
409A. The form under which an election is made shall set forth the time and form
of payment of such amount deferred. Any amount deferred shall be subject to a
six-month delay upon payment if required under Section 11(k)(i)(F) of the Plan.
Any elective deferral will be subject to such additional terms and conditions as
the Senior Vice President, Chief Human Resources Officer, or the officer
designated by the Company as responsible for administration of the Agreement,
may reasonably impose.


(c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, because the Performance-Based Restricted Stock Units will
constitute a "deferral of compensation" under Section 409A of the Code (“Code
Section 409A”) as presently in effect or hereafter amended (i.e., the
Performance-Based Restricted Stock Units are not excluded or exempted under Code
Section 409A or a regulation or other official governmental guidance thereunder;
Note: an elective deferral under Section 6(b) would cause the Performance-Based
Restricted Stock Units, if not already, to be a deferral of compensation subject
to Code Section 409A after the deferral), such Performance-Based Restricted
Stock Units will be considered a 409A Award under the Plan and shall be subject
to the additional requirements set


10    

--------------------------------------------------------------------------------




forth in Section 11(k) of the Plan including without limitation that (i)
Termination of Employment shall be construed consistent with the meaning of a
Separation from Service and (ii) a Change in Control under the Agreement shall
be construed consistent with the meaning of a 409A Ownership/Control Change.


7.  Employee Representations and Warranties Upon Settlement. As a condition to
the grant, vesting or settlement of Performance-Based Restricted Stock Units,
the Company may require Employee (i) to make any representation or warranty to
the Company as may be required under any applicable law or regulation and (ii)
to execute a release from claims against the Company arising at or before the
date of the release, in such form as may be specified by the Company, and not
revoke such release prior the expiration of any applicable revocation period,
all within 60 days after Termination of Employment.


8.  Miscellaneous.


(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance-Based Restricted Stock Units, and supersedes any prior
agreements or documents with respect to the Performance-Based Restricted Stock
Units. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Performance-Based Restricted
Stock Units shall be valid unless expressed in a written instrument executed by
Employee.


(b) No Promise of Employment. The Performance-Based Restricted Stock Units and
the granting thereof shall not constitute or be evidence of any agreement or
understanding, express or implied, that Employee has a right to continue as an
officer or employee of the Company or any Subsidiary for any period of time or
at any particular rate of compensation.


(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the State of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d) Fractional Performance-Based Restricted Stock Units and Shares. The number
of Performance-Based Restricted Stock Units credited to Employee shall not
include any fractional shares. The Committee, in its sole discretion, may either
(i) round the fractional shares to be credited up to the nearest whole Share or
(ii) provide that fractional shares shall be paid in cash to Employee at the
time the shares of Stock otherwise would have been delivered.


(e) Tax Withholding.  Unless otherwise determined by the Committee, or Employee
has elected at least 90 days prior to payout to satisfy the tax obligations in
cash by other means, at the time of vesting and/or settlement, the Company may
withhold from any payment relating to the Performance-Based Restricted Stock
Units, including from a vesting or distribution of Stock thereunder, or any
payroll or other payment to the Employee, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving the
Performance-Based Restricted Stock Units, and to take such other action as the
Committee may deem advisable to enable the Company and Employee to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to the Performance-Based Restricted Stock Units.  The Company shall
first withhold any cash payable upon settlement and then may withhold or receive
whole shares of Stock or other property and to make cash payments in respect
thereof in satisfaction of the Employee's withholding obligations, either on a
mandatory or


11    

--------------------------------------------------------------------------------




elective basis in the discretion of the Committee, or in satisfaction of other
tax obligations.  Other provisions of the Plan notwithstanding, only the minimum
amount of Stock deliverable in connection with the Performance-Based Restricted
Stock Units necessary to satisfy statutory withholding requirements will be
withheld unless withholding of any additional amount of Shares will not result
in additional accounting expense to the Company and is permitted by the
Committee.


(f) Section 409A. It is intended that the Performance-Based Restricted Stock
Units granted hereunder be exempt from the requirements applicable to
nonqualified deferred compensation subject to Section 409A of the Code. For
purposes of this Agreement, any action taken hereunder shall be undertaken in a
manner that will not negatively affect the status of the Performance-Based
Restricted Stock Units as exempt from treatment as nonqualified deferred
compensation subject to Section 409A of the Code unless this action otherwise
complies with Section 409A of the Code to the extent necessary to avoid
non-compliance therewith.


(g) Unfunded Obligations. The grant of Performance-Based Restricted Stock Units
and any provision hereof shall not create in Employee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Employee.


(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Senior Vice President, Chief Human Resources Officer, or the officer designated
by the Company as responsible for administration of the Agreement, and any
notice to Employee shall be addressed to Employee at Employee’s address as then
appearing in the records of the Company.


(i) Shareholder Rights. Employee and any Beneficiary shall have no rights of a
shareholder with respect to outstanding shares of Stock relating to
Performance-Based Restricted Stock Units (including the right to vote the Stock,
except for the right to receive dividends thereon, subject to mandatory
reinvestment of the dividends in additional Performance-Based Restricted Stock
Units as specified herein) covered by this Agreement prior to vesting or
forfeiture of the shares of Performance-Based Restricted Stock Units except as
otherwise specified herein.


12    

--------------------------------------------------------------------------------




 
Exhibit A
NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Performance Goals and Vesting of Performance-Based Restricted Stock Units


The number of shares of Performance-Based Restricted Stock Units set forth in
the Agreement may become earned and eligible to become vested and
non-forfeitable as of the applicable Stated Vesting Date, subject to the other
terms of the Agreement, if the Company’s “Net Financial Earnings per Share”
(“NFEPS”) for the fiscal year ending on September 30, 2018 equals or exceeds
$1.36.


Determinations of the Committee regarding net financial earnings per share will
be final and binding on Employee. “Net Financial Earnings” or “NFE” is a
financial measure not calculated in accordance with generally accepted
accounting principles that the Company reports on a quarterly and annual basis
to the public and in its quarterly reports on Form 10-Q and annual reports on
Form 10-K that are filed with the Securities and Exchange Commission (“SEC”).


“NFEPS” shall be the NFE per basic share of Common Stock that the Company
reports on a quarterly and annual basis to the public and in its quarterly
reports on Form 10-Q and annual report on Form 10-K that are filed with the SEC.




13    

--------------------------------------------------------------------------------




Exhibit B
NEW JERSEY RESOURCES CORPORATION
2017 Stock Award and Incentive Plan
Definitions Under Further Conditions to Settlement


a.
“Business of the Company” means the following areas of its business which are
selected below, which Employee acknowledges are areas of the Company’s business
in which Employee has responsibilities:



(check as applicable)


___
Natural Gas Distribution: Consists of New Jersey Natural Gas Company, a natural
gas utility company that provides regulated retail natural gas service to
residential and commercial customers in central and northern New Jersey and
participates in the off-system sales and capacity release markets.



___
Energy Services: Maintains and transacts around a portfolio of physical assets
consisting of natural gas storage and transportation contracts and also provides
wholesale energy management services to other energy companies and natural gas
producers in market areas including states from the Gulf Coast and Mid-continent
regions to the Appalachian and Northeast regions, the West Coast and Canada.



___
Clean Energy Ventures: Investor, owner, and operator in the renewable energy
sector, including investments in wind and residential and commercial rooftop and
ground mount solar systems.



___
Midstream Assets: Includes investments in natural gas transportation and storage
assets and is comprised of the following: an equity investment in Dominion
Midstream Partners, LP, which holds ownership interests in the Iroquois Gas
Transmission System, Cove Point and Dominion Carolina Gas Transmission; Steckman
Ridge, which is a partnership that owns and operates a 17.7 Bcf natural gas
storage facility, with up to 12 Bcf working capacity, in western Pennsylvania
that is 50 percent owned by a Company Subsidiary; and a 20 percent ownership
interest in the proposed PennEast Pipeline, a 118-mile pipeline designed to
bring natural gas produced in the Marcellus Shale region to homes and businesses
in Pennsylvania and New Jersey.



___
Home Services: Consists of NJR Home Services Company, which provides Heating,
Ventilating, and Air Conditioning (HVAC) service, sales and installation of
appliances, as well as installation of solar equipment.



___
Retail Services:    Consists of NJR Retail Services Company, which sells natural
gas to large commercial and industrial customers in Delaware, Maryland, New
Jersey, and Pennsylvania.



b.
“Confidential Information” means all valuable and/or proprietary information (in
oral, written, electronic or other forms) belonging to or pertaining to the
Company, its customers and vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed. Confidential Information may include, but
is not necessarily limited to: (i) the identity of the Company’s customers or
potential customers, their purchasing histories, and the terms or proposed terms
upon which the Company offers or may offer its products and services to such
customers, (ii) the identity of the Company’s vendors or potential vendors, and
the



14    

--------------------------------------------------------------------------------




terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) technology used by the Company to provide its
services, (iv) the terms and conditions upon which the Company employs its
employees and independent contractors, (v) marketing and/or business plans and
strategies, (vi) financial reports and analyses regarding the revenues,
expenses, profitability and operations of the Company, and (vii) information
provided to the Company by customers and other third parties under a duty to
maintain the confidentiality of such information. Notwithstanding the foregoing,
Confidential Information does not include information that: (i) has been
voluntarily disclosed to the public by Company or any Employer, except where
such public disclosure has been made by Employee without authorization from
Company or Employer; (ii) has been independently developed and disclosed by
others, or (iii) which has otherwise entered the public domain through lawful
means.


c.
“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence, or the supervision of those who have such conduct,
and which is done in furtherance of the business interests of the company and
within the last 36 months.



d.
“Restricted Territory” consists of the following areas, to the extent such areas
have been identified as applicable to the definition of the “Business of the
company” above:

    
Natural Gas Distribution: The State of New Jersey and for those employees
engaged in or supervising off system sales, the States of New Jersey, New York
and Pennsylvania.


Energy Services: The Continental United States and within a 100 mile radius of
the Dawn Storage Hub in Canada.


Clean Energy Ventures: The State of New Jersey.
    
Midstream Assets: The States of New Jersey, New York, Connecticut and
Pennsylvania.


Home Services: The State of New Jersey.


Retail Services: The States of Delaware, Maryland, New Jersey, and Pennsylvania.










32803289v4


15    